DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 03/15/2022 has been considered by the Examiner and made of record in the application file.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims (i.e. claims 17-24) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4 ,6 , 7, 9, 11, 12, 14, 15, 17, 19, 20, 22, 23, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 20210005085 A1) (hereinafter Cheng) in view of Jiangsu University (CN 105722231 B) (hereinafter Jiangsu) .

Regarding claim 1, Cheng discloses a method of 
obtaining, at a Road Side Unit (RSU), location information regarding the location for each vehicle of the plurality of vehicles (see FIG. 5, par. “the RSU 504 collect data from the highway and object conditions in the RSU range 505 and receive transmitted data from other RSUs, vehicle OBUs…”, par. 0059, “the RSU receives sensor data from the vehicle, satellite navigation data from the vehicle, and/or other data from the vehicle. The RSU processes and/or analyzes data received from the vehicle and/or location data from the RSU storage component comprising precise and accurate location information describing the location of the RSU, determines the location of the vehicle, and sends the vehicle location to the vehicle. Accordingly, in active vehicle localization, location information, sensor information, satellite navigation information, etc. is received, processed, and analyzed by the RSU, the RSU determines the vehicle location, and the RSU sends the vehicle information to the vehicle”);
determining, based on the location information, that each vehicle of the plurality of vehicles is located within a section of a road associated with the RSU (FIG. 3, par. 0028 for “the RSU senses a vehicle in its coverage area and calculates location information for each vehicle”).
However, Cheng fails to disclose Listen Before Talk (LBT) and creating a message, wherein the message is indicative of a time for each vehicle of the plurality of vehicles to transmit a respective Physical Ranging Signal (PRS); and wirelessly transmitting the message.
In the same field of endeavor, Jiangsu discloses Listen Before Talk (LBT) and creating a message, wherein the message is indicative of a time for each vehicle of the plurality of vehicles to transmit a respective Physical Ranging Signal (PRS) (page 4 of translation, “It firstly, RSU, which generates TDMA, dispatches frame, and is each member's vehicle allocation time slot, scheduling frame broadcast during CCI To all member's vehicles”); and
wirelessly transmitting the message (page 4 of the translation, “Finally, RSU is to member, neighbouring mode-A vehicle and neighbouring RSU Broadcasting Convergence real-time messages and letter Road allocation plan”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating a TDMA frame and scheduling allocation time slots for each vehicle members by RSU as taught by Jiangsu to RSU for determining vehicles locations in its coverage area on a road and/or roadside as disclosed by Cheng for purpose of scheduling allocation time slots for each vehicle members by RSU.
Regarding claim 3, as applied to claim 1 above, Jiangsu discloses determining the time for each vehicle of the plurality of vehicles to transmit the respective PRS (page 6 of translation, “Each Vehicle must send message in respective time slot, although may need to send without any message”), wherein, for at least one vehicle of the plurality of vehicles, the determining is based, at least in part, on: a location of the at least one vehicle within a section of a road, a location of the at least one vehicle relative to a road hazard, a location of the at least one vehicle relative to one or more other vehicles of the plurality of vehicles, a size of the at least one vehicle, or a speed of the at least one vehicle, or any combination thereof (see page 6 of translation for time slot distribution and selection based on speed).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating a TDMA frame and scheduling allocation time slots for each vehicle members by RSU as taught by Jiangsu to RSU for determining vehicles locations in its coverage area on a road and/or roadside as disclosed by Cheng for purpose of scheduling allocation time slots for each vehicle members by RSU.
Regarding claim 4, as applied to claim 1 above, Cheng discloses wherein obtaining the location information comprises wirelessly receiving, at the RSU, a beacon from each vehicle of the plurality of vehicles (par. 0059, “the RSU receives sensor data from the vehicle, satellite navigation data from the vehicle, and/or other data from the vehicle.. Accordingly, in active vehicle localization, location information, sensor information, satellite navigation information, etc. is received, processed, and analyzed by the RSU, the RSU determines the vehicle location, and the RSU sends the vehicle information to the vehicle” any received signal from vehicles can be read on claimed beacon).
Regarding claim 6, as applied to claim 1 above, Jiangsu discloses wherein the time for each vehicle of the plurality of vehicles to transmit a respective PRS comprises an order of the plurality of vehicles (page 4 of the translation, “channel reservation request data Determine channel assignment scheme” channel assignment scheme is obviously based on an order).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating a TDMA frame and scheduling allocation time slots for each vehicle members by RSU as taught by Jiangsu to RSU for determining vehicles locations in its coverage area on a road and/or roadside as disclosed by Cheng for purpose of scheduling allocation time slots for each vehicle members by RSU.
Regarding claim 7, as applied to claim 1 above, Jiangsu discloses wherein the time for each vehicle of the plurality of vehicles to transmit a respective PRS comprises a timeslot for each vehicle of the plurality of vehicles (page 3 of translation, “and OBU is broadcasted real-time messages using the time slot of distribution and applies for service channel in overlay area”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating a TDMA frame and scheduling allocation time slots for each vehicle members by RSU as taught by Jiangsu to RSU for determining vehicles locations in its coverage area on a road and/or roadside as disclosed by Cheng for purpose of scheduling allocation time slots for each vehicle members by RSU.
Regarding claim 9, Cheng discloses a Road Side Unit (RSU) for (par. 0093-0094) and configured to:
obtain location information regarding the location for each vehicle of the plurality of vehicles (see FIG. 5, par. “the RSU 504 collect data from the highway and object conditions in the RSU range 505 and receive transmitted data from other RSUs, vehicle OBUs…”, par. 0059, “the RSU receives sensor data from the vehicle, satellite navigation data from the vehicle, and/or other data from the vehicle. The RSU processes and/or analyzes data received from the vehicle and/or location data from the RSU storage component comprising precise and accurate location information describing the location of the RSU, determines the location of the vehicle, and sends the vehicle location to the vehicle. Accordingly, in active vehicle localization, location information, sensor information, satellite navigation information, etc. is received, processed, and analyzed by the RSU, the RSU determines the vehicle location, and the RSU sends the vehicle information to the vehicle”);
determine, based on the location information, that each vehicle of the plurality of vehicles is located within a section of a road associated with the RSU (FIG. 3, par. 0028 for “the RSU senses a vehicle in its coverage area and calculates location information for each vehicle”).
However, Cheng fails to disclose create a message, wherein the message is indicative of a time for each vehicle of the plurality of vehicles to transmit a respective Physical Ranging Signal (PRS); and wirelessly transmit the message via the wireless communication interface.
In the same filed of endeavor, Jiangsu discloses Listen Before Talk (LBT) and create a message, wherein the message is indicative of a time for each vehicle of the plurality of vehicles to transmit a respective Physical Ranging Signal (PRS) (page 4 of translation, “It firstly, RSU, which generates TDMA, dispatches frame, and is each member's vehicle allocation time slot, scheduling frame broadcast during CCI To all member's vehicles”); and
wirelessly transmit the message via the wireless communication interface (page 4 of the translation, “Finally, RSU is to member, neighbouring mode-A vehicle and neighbouring RSU Broadcasting Convergence real-time messages and letter Road allocation plan”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating a TDMA frame and scheduling allocation time slots for each vehicle members by RSU as taught by Jiangsu to RSU for determining vehicles locations in its coverage area on a road and/or roadside as disclosed by Cheng for purpose of scheduling allocation time slots for each vehicle members by RSU.
Regarding claim 11, as applied to claim 9 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 3 above.
Regarding claim 12, as applied to claim 9 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 4 above.
Regarding claim 14, as applied to claim 9 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 6 above.
Regarding claim 15, as applied to claim 9 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 7 above.
Regarding claim 17, Cheng discloses a device for 
means for obtaining location information regarding the location for each vehicle of the plurality of vehicles (see FIG. 5, par. “the RSU 504 collect data from the highway and object conditions in the RSU range 505 and receive transmitted data from other RSUs, vehicle OBUs…”, par. 0059, “the RSU receives sensor data from the vehicle, satellite navigation data from the vehicle, and/or other data from the vehicle. The RSU processes and/or analyzes data received from the vehicle and/or location data from the RSU storage component comprising precise and accurate location information describing the location of the RSU, determines the location of the vehicle, and sends the vehicle location to the vehicle. Accordingly, in active vehicle localization, location information, sensor information, satellite navigation information, etc. is received, processed, and analyzed by the RSU, the RSU determines the vehicle location, and the RSU sends the vehicle information to the vehicle”);
means for determining, based on the location information, that each vehicle of the plurality of vehicles is located within a section of a road associated with the RSU (FIG. 3, par. 0028 for “the RSU senses a vehicle in its coverage area and calculates location information for each vehicle”).
However, Cheng fails to disclose means for creating a message, wherein the message is indicative of a time for each vehicle of the plurality of vehicles to transmit a respective Physical Ranging Signal (PRS); and means for wirelessly transmitting the message.
In the same field of endeavor, Jiangsu discloses Listen Before Talk (LBT) and means for creating a message, wherein the message is indicative of a time for each vehicle of the plurality of vehicles to transmit a respective Physical Ranging Signal (PRS) (page 4 of translation, “It firstly, RSU, which generates TDMA, dispatches frame, and is each member's vehicle allocation time slot, scheduling frame broadcast during CCI To all member's vehicles”); and
means for wirelessly transmitting the message (page 4 of the translation, “Finally, RSU is to member, neighbouring mode-A vehicle and neighbouring RSU Broadcasting Convergence real-time messages and letter Road allocation plan”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating a TDMA frame and scheduling allocation time slots for each vehicle members by RSU as taught by Jiangsu to RSU for determining vehicles locations in its coverage area on a road and/or roadside as disclosed by Cheng for purpose of scheduling allocation time slots for each vehicle members by RSU.
Regarding claim 19, as applied to claim 17 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 3 above.
Regarding claim 20, as applied to claim 17 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 4 above.
Regarding claim 22, as applied to claim 17 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 6 above.
Regarding claim 23, as applied to claim 17 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 7 above.
Regarding claim 25, Cheng discloses a non-transitory computer-readable medium having instructions embedded therewith for (par. 0093-0094), cause the one or more processing units to:
obtain location information regarding the location for each vehicle of the plurality of vehicles (see FIG. 5, par. “the RSU 504 collect data from the highway and object conditions in the RSU range 505 and receive transmitted data from other RSUs, vehicle OBUs…”, par. 0059, “the RSU receives sensor data from the vehicle, satellite navigation data from the vehicle, and/or other data from the vehicle. The RSU processes and/or analyzes data received from the vehicle and/or location data from the RSU storage component comprising precise and accurate location information describing the location of the RSU, determines the location of the vehicle, and sends the vehicle location to the vehicle. Accordingly, in active vehicle localization, location information, sensor information, satellite navigation information, etc. is received, processed, and analyzed by the RSU, the RSU determines the vehicle location, and the RSU sends the vehicle information to the vehicle”);
determine, based on the location information, that each vehicle of the plurality of vehicles is located within a section of a road associated with the RSU (FIG. 3, par. 0028 for “the RSU senses a vehicle in its coverage area and calculates location information for each vehicle”).
However, Cheng fails create a message, wherein the message is indicative of a time for each vehicle of the plurality of vehicles to transmit a respective Physical Ranging Signal (PRS); and wirelessly transmit the message.
In the same field of endeavor, Jiangsu discloses create a message, wherein the message is indicative of a time for each vehicle of the plurality of vehicles to transmit a respective Physical Ranging Signal (PRS) (page 4 of translation, “It firstly, RSU, which generates TDMA, dispatches frame, and is each member's vehicle allocation time slot, scheduling frame broadcast during CCI To all member's vehicles”); and
wirelessly transmit the message (page 4 of the translation, “Finally, RSU is to member, neighbouring mode-A vehicle and neighbouring RSU Broadcasting Convergence real-time messages and letter Road allocation plan”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating a TDMA frame and scheduling allocation time slots for each vehicle members by RSU as taught by Jiangsu to RSU for determining vehicles locations in its coverage area on a road and/or roadside as disclosed by Cheng for purpose of scheduling allocation time slots for each vehicle members by RSU.
Regarding claim 27, as applied to claim 25 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 3 above.
Regarding claim 28, as applied to claim 25 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 4 above.

Claims 2, 10, 18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Jiangsu as applied to claims 1, 9, 17, and 25 above,  and further in view of WEISMAN et al. (US 20180338000 A1) (hereinafter Weisman).

Regarding claim 2, as applied to claim 1 above, Cheng as modified by Jiangsu discloses the claimed invention except determining that a Radio Frequency (RF) channel on which PRS signals are to be transmitted is available; and responsive to determining that the RF channel on which PRS signals are to be transmitted is available, transmitting a first PRS.
In the same field of endeavor, Weisman discloses determining that a Radio Frequency (RF) channel on which PRS signals are to be transmitted is available (par. 0005, “The method includes selecting a transmission resource on which to compete for communication rights wherein each transmission resource identifies one of a plurality of sub-channel frequency ranges and one of a plurality of transmission time-slots, competing with one or more vehicles for communication rights on the transmission resource using a listen before talk algorithm”); and responsive to determining that the RF channel on which PRS signals are to be transmitted is available, transmitting a first PRS (par. 0005, “transmitting vehicle data on a transmission resource won during the competing.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a vehicle using LBT method for selecting a transmission resource on which to compete for communication rights wherein each transmission resource identifies one of a plurality of sub-channel frequency ranges and one of a plurality of transmission time-slots as taught by Weisman the Scheduling frame which is broadcast to all in time slot distribution time slot Member's vehicle and then, each member's vehicle sends real-time messages and service channel request message during the time slot of distribution as disclosed by Cheng as modified by Jiangsu for purpose of transmitting vehicle data on a transmission resource based on identifying one of a plurality of sub-channel frequency ranges and one of a plurality of transmission time-slots.
Regarding claim 10, as applied to claim 9 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 2 above.
Regarding claim 26, as applied to claim 25 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 2 above.

Claims 5, 13, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Jiangsu as applied to claims 1, 9, 17, and 25 above,  and further in view of ZTE Corporation (EP 2503710 A1) (hereinafter ZTE).

Regarding claim 5, as applied to claim 1 above, Cheng as modified by Jiangsu discloses the claimed invention except wherein the message is wirelessly transmitted on a different RF channel than the RF channel on which PRS signals are to be transmitted.
In the same field of endeavor, ZTE discloses wherein the message is wirelessly transmitted on a different RF channel than the RF channel on which PRS signals are to be transmitted (par. 0017, “the data communication method of the OBU is that the controller of the OBU strictly limits the response frequency; only when the awakening frequency of the received awakening frequency signal is matched with the preset response frequency, can the controller of the OBU establish the data communication with the RSU… 2) in the data communication method of the OBU, the controller adopts low main frequency such as 1 MHz when performing the matching… 3) in the data communication method of the OBU, the controller is in a low power consumption mode during non-transaction; when a data communication transaction with the RSU is established, the controller adopts a normal operating higher main frequency such as 16MHz… ”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate using different frequencies for awaking and matching process and for data communication transaction as taught by ZTE to the service channel access application as disclosed by Cheng as modified by Jiangsu for purpose of using different frequencies for scheduling frame broadcast and for data communication.
Regarding claim 13, as applied to claim 9 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 5 above.
Regarding claim 21, as applied to claim 17 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 5 above.
Regarding claim 29, as applied to claim 25 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 5 above.

Claims 8, 16, 24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Jiangsu as applied to claims 1, 9, 17, and 25 above,  and further in view of Khoryaev et al. (US 20220039080 A1) (hereinafter Khoryaev).

Regarding claim 8, as applied to claim 1 above, Jiangsu receiving a second PRS from at least one vehicle of the plurality of vehicles (par. 0059, “the RSU receives sensor data from the vehicle, satellite navigation data from the vehicle, and/or other data from the vehicle.”).
However, Cheng as modified by Jiangsu fail to disclose determining a distance of the at least one vehicle from the RSU based at least in part on the second PRS.
In the same field of endeavor, Khoryaev discloses determining a distance of the at least one vehicle from the RSU based at least in part on the second PRS (par. 0255, “a Road Side Unit (RSU) in a vehicle communication network, comprising: processing circuitry configured to: generate a sidelink signal to enable a sidelink communication… determine geo-location information of a vehicle based on the sidelink signal; and determine a distance or a positioning of the vehicle to enable a sidelink ranging and a configuration of a set of sidelink resources based on the geo-location information for sidelink communications associated with the vehicle; a radio frequency (RF) interface, operably coupled to the processing circuitry, configured to receive data for a transmission of the sidelink signal”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining distance between RSU and a vehicle based on geo-location information as taught by Khoryaev to the received satellite navigation data by RSU as disclosed by Cheng as modified by Jiangsu for purpose of determining a distance of the vehicle based on the geo-location information.
Regarding claim 16, as applied to claim 9 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 8 above.
Regarding claim 24, as applied to claim 17 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 8 above.
Regarding claim 30, as applied to claim 25 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 8 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642